Title: Thomas Jefferson to James Pleasants, 26 January 1810
From: Jefferson, Thomas
To: Pleasants, James


            
              Dear Sir
               
                     Monticello 
                     Jan. 26. 10.
            
              
		  You were one of the Commissioners (and now I believe the only surviving one) for carrying into execution a decree of the court of Chancery for the sale of a tract of land in Goochland mortgaged to me by the late Wm Ronald to secure a debt. you are therefore acquainted with the case without further explanation. I recieved some time ago, through mr Eppes, a request from Colo Bentley, purchaser of the lands, under the decree. that ‘on paiment of what should be found due, after a proper calculation of interest, I would authorize you to convey the lands to him according
			 to the confirmatory decree of 1806.’
			 
		  and he
			 sent me at the same time a statement of the paiments made to mr Hanson, which I found conformable with mr Hanson’s statement to me. on this I have calculated the debt, interest, & paiments, as you will see on the next page, and make the balance due
                  £8–16–6 with int. @ 5. pr ct from 1799 Apr. 5. until paid. I also copy Colo Bentley’s statement of the paiments, which will enable you to examine my calculation. on his paiment therefore of the balance abovementioned, or such other as yourself, on examination, shall find
			 more correct, to messrs Gibson and Jefferson in Richmond, on my account, I hereby ‘give him a release for the purchase money,’ as required by the Confirmatory decree, & authorize you to convey the lands to him discharged of all further claims
			 on my part: and if a more formal release than the present be requisite I will sign such proper instrument for that purpose as shall be presented to me on his part.I avail myself of this occasion, & should have been happier in a personal one, of assuring you of my very high esteem & respect.
            
              Th:
              Jefferson
          